Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered April 3, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a persistent felony offender, to a term of 25 years to life, unanimously affirmed.
The court properly denied defendant’s challenge for cause, since the prospective juror’s voir dire responses, viewed as a whole, did not cast any doubt on her ability to remain impartial (see People v Arnold, 96 NY2d 358). The panelist’s use of terms such as “think” and “pretty sure” were not equivocal when taken in context (see People v Chambers, 97 NY2d 417, 419).
*259The court properly exercised its discretion in adjudicating defendant a persistent felony offender, given his serious and violent criminal history. We perceive no basis for a reduction of sentence. Concur — Williams, P.J., Nardelli, Andrias and Marlow, JJ.